MEMORANDUM **
Ricardo Lemus-Herrera, a native and citizen of Mexico, appeals the Board of Immigration Appeals’ determination that he is statutorily ineligible for relief under the Immigration and Nationality Act (“INA”), § 212(c). We dismiss the petition for lack of jurisdiction.
This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) because Lemus-Herrera was *651placed in exclusion proceedings before April 1, 1997, and his final exclusion order was filed after October 30, 1996. See Hose v. INS, 180 F.3d 992, 995 (9th Cir.1999) (en banc). Under the transitional rules, we lack jurisdiction over appeals by aliens who are “inadmissible or deportable by reason of having committed a criminal offense covered in section 212(a)(2) or section 241(a)(2)(A)(iii), (B), (C), or (D) of the Immigration and Nationality Act ....” IIRIRA § 309(c)(4)(G). In this case, Le-mus-Herrera concedes that he is excludable under INA § 212(a)(2)(i)(II).
Accordingly, we dismiss this petition for review for lack of jurisdiction. See Magana-Pizano v. INS, 200 F.3d 603, 607 (9th Cir.1999) (holding that IIRIRA § 309(c)(4)(G) repealed this court’s jurisdiction over petitions for review filed by aliens who are deportable for having committed enumerated criminal offenses, but did not repeal 28 U.S.C. § 2241).
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.